160DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 16, 2020 has been entered.  Amendment of claims 12, 24 and 34 is acknowledged.  Claim 41 has been newly added.  Claims 1-4, 6-8, 10-12, 15, 20, 22-26, 33, 34, 37 and 41 are currently under consideration in this application.
The rejection of claims 12, 22 and 34 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(Prior Rejection – Maintained and Extended to New Claim 41) Claims 1-4, 6-8, 10-12, 15, 20, 22-26, 33-34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek (US 2012/0090365 A1) in view of Rodriguez-Kaban (US 5057141A)
 In regards to claim 1, Ersek teaches producing an initial extract from a compost by soaking the compost in water and mixing the initial extract with additional water and recirculating the mixture.  Ersek also teaches aerating the mixture and introducing additives and beneficial fungi to the mixture (see [claim1]).  Ersek teaches that the additives comprise a supplemented medium (see [claim 13]).  Ersek also teaches diluting an organic soil amendment comprising a live aerobic culture of beneficial microorganisms with water and aerating the diluted organic soil amendment to maintain the live beneficial microorganisms in a substantially aerobic state (see [claim 24]).  Ersek teaches further refrigerating the mixture (see [claim 21).  Ersek teaches applying the organic soil amendment to plants and/or to soil (see [0073]).

Ersek does not teach using the soil amendment to control nematodes however Rodriguez-Kabana does. 
Rodriguez-Kabana teaches that a soybean meal and urea composition have been found to exhibit enhanced and commercially useful nematistatic and nematicidal activity in soils (see [abstract]). Rodriguez-Kabana further teaches that chitin-containing materials such as crab shells, shrimp shells and fungal mycella have also been found to exhibit enhanced and commercially useful nematistatic and nematicidal activity in soils when admixed with other organic nitrogen- containing materials such as ammonium phosphate which is a source of urea (see [abstract]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the soil amendment taught by Ersek that contain the compost that comprises shell fish shells and use it to control plant pathogenic nematodes as taught by Rodriguez-Kabana.
In regards to claim 2, Ersek teaches applying the organic soil amendment to plants and/or to soil (see [0073]).  Ersek doesn’t specifically teach applying the soil amendment to agricultural crops however Rodriguez-Kabana does.
Rodriguez-Kabana teaches that plants susceptible to nematode infestation in which can be aided with the present invention include but are not limited to field crops (see [paragraph 23 under detailed description]). Rodriguez-Kabana further goes and teaches examples of field crops as tobacco, peanuts, rice, cotton etc…(see [paragraph 23 under detailed description]), which are agricultural crops which coincide with the agricultural crops taught in this invention.

In regards to claim 4, Ersek teaches a method for producing an organic soil amendment wherein the initial extract is produced by soaking a compost comprising green and brown plant waste, and is free of manure (see[claim 2]).
In regards to claim 6, Ersek teaches a method for producing an organic soil amendment wherein the initial extract is produced by soaking a compost further comprising shellfish shells(see[claim 4]).
In regards to claim 7, Ersek teaches a method for producing an organic soil amendment wherein the shell fish shells is about 0.5-1.5% by weight (see [claim 5]).
In regards to claim 8, Ersek teaches a method for producing an organic soil amendment wherein the shell fish shells comprising at least one of oyster shell, crab shell, and shrimp shell (see[claim 6]).
In regards to claims 10 and 25, Ersek teaches a method for producing an organic soil amendment wherein the recirculation is for about 1-2 days at a temperature typically not exceeding about 120°F (see [claim 8]).
In regards to claims 11 and 26, Ersek teaches a method for producing an organic soil amendment wherein the aerating of the mixture is for about 2-24 hours at a temperature typically not exceeding about 120° F (see [claim 9]).
In regards to claim 12, Ersek a method for producing an organic soil amendment wherein the beneficial fungi comprising at least one of mycorrhizae fungi and trichoderma fungi (see [claim 10]).
claim 15, Ersek teaches a method for producing an organic soil amendment wherein the supplemented medium comprising at least one of molasses, yeast extract, and yucca extract (see [claim 14]).
In regards to claim 20, Ersek teaches a method for producing an organic soil amendment wherein the additives comprising at least one of humic and fulvic acids (see [claim 19]).
In regards to claim 22, Ersek teaches the organic soil amendment wherein the beneficial fungi comprising chitin degrading fungi (see [claim 30]).
In regards to claim 23, Ersek teaches a method for producing an organic soil amendment further comprising refrigerating the mixture at a temperature between about 32-44 ° F (see [claim 21]).
In regards to claim 24, Ersek teaches a method for producing an organic soil amendment wherein the initial extract is produced by soaking the compost in water for about 1-3 days at a temperature typically not exceeding about 120° F (see [claim 7]).
In regards to claims 3, 33 and 34, Ersek does not teach wherein the agricultural crops are selected from maize, barley, sorghum, oats, rye, rice, potatoes, forage, cassava, sweet potatoes, wheat, soybeans, rapeseed, sunflower seed, alfalfa, citrus, corn, cotton, peanuts, rice, sugar beet, tobacco, soy, tomatoes, and any combination of any of the foregoing.  Ersek also does not teach a method of controlling plant pathogenic nematodes in turf wherein the grass is selected from St. Augustine Grass (Stenotaphrum secundatum), Bermudagrass (Cynodon dactylon), Bahiagrass (Paspalum notatum), Centipede Grass (Eremochloa ophiuroides), Buffalo Grass (Bouteloua dactyloides), Zoysia Grass (Zoysia matrella), Bentgrass (Agrostis stolonifera), Kentucky Bluegrass (Poa pratensis), Rough Bluegrass (P. trivalis), Red 
Rodriguez, however, teaches that chitin materials can aide in nematode infestation of turfgrasses and lawns ((see [paragraph 23 under detailed description]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid soil amendment for agricultural crops that contain chitin materials of Ersek  on the corn crops and turfgrasses of Rodriguez-Kabana in order to control nematodes in the soil

In regards to claim 41, Ersek teaches producing an initial extract from a compost by soaking the compost in water and mixing the initial extract with additional water and recirculating the mixture.  Ersek also teaches aerating the mixture and introducing additives and beneficial fungi to the mixture (see [claim1]).  Ersek teaches that the additives comprise a supplemented medium (see [claim 13]).  Ersek also teaches diluting an organic soil amendment comprising a live aerobic culture of beneficial microorganisms with water and aerating the diluted organic soil amendment to maintain the live beneficial microorganisms in a substantially aerobic state (see [claim 24]).  Ersek teaches further refrigerating the mixture (see [claim 21).  Ersek teaches applying the organic soil amendment to plants and/or to soil (see [0073]) to interfere with the ability of destructive nematodes (see [0075]).
Ersek does not teach using the soil amendment to suppress nematode egg hatching. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the soil amendment taught by Ersek that contain the compost that comprises shell fish shells and use it to suppress nematode egg hatching as taught by Rodriguez-Kabana.

(Prior Rejection – Maintained) Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hashem (Hashem et al. 2008. Biocontrol Science and Technology, Vol. 18, NO. 4, 357-375) in view of Belda (Belda et. al. 2017. Toxins. 9, 112, 1-28).
Regarding claim 37, Hashem teaches that yeast strains were screened for their efficacy in suppression of root-knot nematodes on Flame Seedless grapevines (see [page 357 1st paragraph]).  Hashem further goes on to teach that data showed that all treatments significantly reduced the number of juvenile nematodes (see [page 357 1st paragraph]).  Hashem teaches adding the suspension as a soil drench around the trunk (see [pg. 361 3rd paragraph line 13]).

Belda teaches the use of P. membranifaciens killer toxins for biocontrol purposes in agro-food industry (see [pg. 16, 3rd paragraph]).  He further teaches where the applications of the biocide activity of P. membranifaciens were initially unveiled with the observation that the mycelium of the B. cinerea treated with P. membranifaciens failed to develop the characteristic grey mould symptoms when it was re-inoculated onto grapevine and this destructive process was suggested to be mediated by the production of exo- and endo--1, 3-glucanases.  Furthermore, he discloses where it was shown in both grapevine and apple matrixes that the phenomenon could be mediated by killer toxin (PMKT) activity.  The co-existence of different mechanisms, including hydrolytic enzymes and killer toxin production, is one of the reasons that justifies the interest and versatility of P. membranifaciens as a biocontrol agent against B. cinerea, since it was also proved effective in postharvest pears. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute yeast strains of Hashem that suppressed the know nematode with the P. membranifaciens of Belda’s to control nematodes on crops and surrounding soil.

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.  Applicant traversed the above rejection of Claim 1 and all dependent claims under 35 U.S.C. 103 over Ersek in view of Rodriguez-Kabana by arguing one skilled in the art would not have reasonably expected Ersek's soil amendment to be . 
Applicant traversed the rejection of claim 37 under 35 U.S.C. 103 over Hashem in view of Belda by arguing that not all yeast strains taught in Hashem were effective for suppressing root knot nematodes, because many of the tested yeast strains only "weakly reduced" nematode populations.  Examiner maintains any degree of reduction constitutes "controlling plant pathogenic nematodes" and it would be obvious to substitute the yeast strain taught by Belda for the same purpose of biocontrol. Therefore, the rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657